            Case 2:20-cv-00966-NR Document 39 Filed 07/10/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 DONALD J. TRUMP FOR                              :
 PRESIDENT, INC., et al.,                         :
                                                  : Civil Action No.: 2:20-cv-966-NR
                         Plaintiffs,              :
                                                  :
           v.                                     :
                                                  :
 KATHY BOOCKVAR, et al.,                          :
                                                  :
                         Defendants.              :

                           NOTICE OF ENTRY OF APPEARANCE

          Kindly enter the appearance of Sean R. Keegan, Esquire and Babst, Calland, Clements and

Zomnir, P.C. as counsel for Defendant, Centre County Board of Elections, in the above-captioned

action.

                                                     Respectfully submitted,

                                                     BABST, CALLAND, CLEMENTS
                                                     and ZOMNIR, P.C.

 Date: July 10, 2020                                 /s/ Sean R. Keegan
                                                     Sean R. Keegan
                                                     PA I.D. No. 316707
                                                     skeegan@babstcalland.com
                                                     Two Gateway Center, 6th Floor
                                                     Pittsburgh, PA 15222
                                                     412-394-5400

                                                     Counsel for Defendant,
                                                     Centre County Board of Elections
          Case 2:20-cv-00966-NR Document 39 Filed 07/10/20 Page 2 of 2




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing Entry of

Appearance was filed electronically and served via the Court’s CM/ECF system, pursuant to the

Federal Rules of Civil Procedure.



                                                  /s/ Sean R. Keegan
